IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ROBERT W. COTTLE, ESQ., AN                             No. 67116
                 INDIVIDUAL; AND THE COTTLE A
                 LAW FIRM, DOING BUSINESS IN
                 NEVADA,
                 Appellants,
                 vs.
                                                                       FILED
                 SUMMERLIN HOSPITAL MEDICAL                             JUN 1 5 2016
                 CENTER, LLC, A FOREIGN LIMITED                         ACIE K. LINgEMAN
                                                                            S RENE 0
                 LIABILITY COMPANY; AND
                 SUMMERLIN HOSPITAL MEDICAL                                       ERK


                 CENTER LIMITED PARTNERSHIP
                 ("SUMMERLIN LP"), A FOREIGN
                 LIMITED PARTNERSHIP, DOING
                 BUSINESS IN NEVADA,
                 Respondents.

                                    ORDER DISMISSING APPEAL
                                  AND VACATING ORAL ARGUMENT

                             Pursuant to the stipulation of the parties and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b). The oral argument of this matter,
                 currently scheduled for June 16, 2016, at 10:00 a.m. in Las Vegas, is
                 therefore vacated.
                             It is so ORDERED.
                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LINDEMAN

                                                           By:   &kis t kuse4)1/4---

                 cc:   Eighth Judicial District Court Dept. 15
                       Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                       John H. Cotton & Associates, Ltd.
 SUPREME COURT
       OF
                       Eighth District Court Clerk
     NEVADA



CLERK'S ORDER

 10).1947   oe
                                                                                        -